Citation Nr: 0823377	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-27 224	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for an eye disorder.  

4.  Entitlement to an initial rating higher than 10 percent 
for service-connected post-traumatic stress disorder (PTSD) 
and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1976 to February 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in December 2002 and 
July 2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

In January 2006, the Board remanded the issues of bilateral 
hearing loss, an eye disorder, and a back disorder for the 
issuance of a statement of the case.  At that time, the Board 
explained that the veteran had filed a notice of disagreement 
(NOD) for the December 2002 denials of his service connection 
claims for a back condition, bilateral hearing loss, an eye 
condition, and PTSD in February 2003; however, the RO had 
only issued a statement of the case (SOC) on the issue 
involving service connection for PTSD.  The Board also 
remanded the issue of service connection for a psychiatric 
disorder to include PTSD for further development and 
explained that the issue of entitlement to a rating in excess 
of 10 percent for service-connected tinnitus was subject to a 
stay then in effect.

While the case was in remand status, a statement of the case 
was sent to the veteran regarding his service connection 
claims for a back condition, bilateral hearing loss, and an 
eye condition in May 2006, pursuant to the Board's Remand, 
and the veteran perfected his appeal in June 2006.  
Additionally, service connection was established for PTSD and 
major depressive disorder in a July 2006 rating decision and 
the Board denied the veteran's claim for entitlement to an 
initial rating higher than 10 percent for bilateral tinnitus 
in an October 2006 decision. 

The record further reflects that the veteran filed a NOD with 
respect to the initial rating assigned for his service-
connected psychiatric disorder in August 2006, a statement of 
the case was issued in October 2007, and the veteran 
perfected his appeal in November 2007. 

Thus, the issues as reflected on the title page of this 
decision are properly before the Board in this merged appeal.       

In March 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge and the 
transcript of the hearing is associated with the claims file.   

Although there was brief discussion at the March 2008 Travel 
Board hearing regarding whether a panel of three Veterans Law 
Judges would issue a decision in this case, careful review of 
the January 2004 hearing transcript reveals that the veteran 
did not offer testimony with respect to the issues on appeal.  
Rather, the veteran's only Board hearing with respect to the 
issues currently on appeal was the March 2008 Travel Board 
hearing.  For the foregoing reasons, the Board will issue a 
single Judge decision in this case.  38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. 
§ 20.707 (2007).  

The Board also notes that the veteran asserted at the March 
2008 Travel Board hearing that the issue involving his back 
has been improperly adjudicated by the RO as a lower back 
disorder rather than a thoracic spine disorder during the 
course of this appeal.  However, the record indicates that 
the RO's adjudication of the veteran's claim for a low back 
disorder was proper.  Although the veteran initially filed a 
claim for a back disorder and did not specify a low back 
disorder at that time, the October 2002 VA chronic fatigue 
syndrome examination report shows that the veteran reported 
aching pain in muscles of the low back for the past few years 
that had progressively gotten worse over time and the 
examiner diagnosed a low back disorder.  In the December 2002 
rating decision, the RO granted service connection for a neck 
condition and denied service connection for a low back 
condition based, in part, on the examination results.  The 
Board notes that the veteran filed his NOD in February 2003 
with respect to the denial of his back condition and 
specifically indicated that he had pain in his lower back.  
The subsequent SOC specifically included the issue of service 
connection for a low back disorder and the veteran filed a 
substantive appeal thereafter.  Prior to the March 2008 Board 
hearing, the veteran had not indicated to VA that the issue 
had been inappropriately considered as a low back condition.  
Thus, the Board concludes that the issue of service 
connection for a low back disorder has been appropriately 
considered by VA during the course of this appeal and is now 
properly before the Board for appellate review.  As the 
veteran has expressed a desire to pursue a claim of service 
connection for a thoracic spine disorder, however, the Board 
refers the issue to the RO for appropriate action.  

The Board further notes that additional evidence was received 
from the veteran in March 2008 and the veteran waived his 
right to initial consideration of the new evidence by the RO 
in March 2008 correspondence.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2007).  Thus, the Board will consider the new evidence in 
the first instance in conjunction with the issues on appeal.        

The issues of entitlement to an initial evaluation higher 
than 10 percent for service-connected PTSD and major 
depressive disorder and entitlement to service connection for 
a low back disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On March 6, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran in writing that a withdrawal of his appeal with 
respect to the issue of entitlement to service connection for 
bilateral hearing loss is requested.

2.  The competent medical evidence of record does not show 
that the veteran currently suffers from an eye disorder 
related to active military service.   


CONCLUSIONS OF LAW

1.  As to the issue of entitlement to service connection for 
bilateral hearing loss, the criteria for withdrawal of a 
Substantive Appeal by the veteran for have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  An eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008). 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in May 2002 and July 2002, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service connected compensation 
benefits and thoroughly described the types of evidence that 
the veteran should submit in support of his claim.  The RO 
also explained to the veteran that VA may be able to pay him 
from the date his claim was received if the requested 
information and evidence was received within one year from 
the date of the letter and VA determined that he was entitled 
to benefits.  The RO further explained what evidence VA would 
obtain and make reasonable efforts to obtain on the veteran's 
behalf.  

Although neither of the aforementioned VCAA notice letters 
addressed the element of degree of disability and the veteran 
was not otherwise advised of the element prior to the 
December 2002 RO rating decision, there is no prejudice to 
the veteran because the veteran was provided notice of how VA 
assigns disability ratings in March 2006 and his claim was 
subsequently readjudicated in May 2006.  Thus, the notice 
defect has been cured.    

The Board further notes that the RO provided the veteran with 
a copy of the December 2002 rating decision, and the May 2006 
SOC, which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a VA eye examination in October 2002.  
Additionally, the veteran's service treatment records and VA 
treatment records identified as relevant to the veteran's eye 
claim have been associated with the claims folder.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  The Board further finds that the RO 
complied with its January 2006 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, the Board will proceed 
with appellate review.  

Service Connection for Bilateral Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

The record shows that the veteran through his representative 
told the undersigned Veterans Law Judge at the March 2008 
Travel Board hearing that he desired to withdraw his appeal 
of the issue of entitlement to service connection for hearing 
loss.  The veteran also submitted a written statement 
withdrawing his appeal of the issue of entitlement to service 
connection for hearing loss on March 6, 2008, the date of the 
Travel Board hearing.  As the veteran has withdrawn the 
appeal in writing and there remain no allegations of errors 
of fact or law for appellate consideration, the Board does 
not have jurisdiction to review the veteran's appeal of the 
denial of service connection for bilateral hearing loss and 
it is dismissed.

Service Connection for an Eye Disorder

The veteran seeks service connection for an eye disorder.  He 
specifically asserts that he was hit in the left eye by a 
branch and, later, was injured by a piece of metal that flew 
into his eye while welding during his period of active 
service and that the in-service injuries caused his current 
eye disorder.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

The medical evidence shows that the veteran was treated for 
eye problems in service.  The service treatment records show 
that the veteran presented with complaints involving his 
right eye in March 1981.  At that time, the veteran stated 
that a bush had hit him in the eye and the service medical 
examiner noted an assessment of corneal abrasions of the 
right eye; there was no finding related to the left eye.  The 
veteran was placed on inside duty in a dust-free environment 
and made to wear sunglasses.  Later, in July 1994, the 
veteran presented with complaints of floaters for five years 
and headaches when he tried to focus and was diagnosed with 
vitreous floaters.  The Board notes that no subsequent eye 
problems are documented in the service treatment records to 
include any reference to an eye injury resulting from a piece 
of metal in the veteran's eye.  Thus, the veteran's report of 
subsequent eye injury in service is not supported by the 
evidence of record.        

The evidence also shows that the veteran currently suffers 
from an eye disorder.  Specifically, the October 2002 VA eye 
examination report notes diagnoses of astigmatism of the left 
eye, dermatochalasis of both eyes, and presbyopia.  The 
veteran's VA treatment records from August 2000 to February 
2008 also include assessments of astigmatism with presbyopia 
and nevus of the left eye.  The VA treatment records further 
reveal that cataracts are noted as a medical condition 
pertinent to the veteran's ocular history; however, no 
current diagnosis of cataracts is apparent.  Rather, it 
appears that such notation is related to the veteran's family 
history as his maternal grandmother was noted to have been 
diagnosed with glaucoma in the October 2002 eye examination 
report.    

The Board notes that the veteran reported at the March 2008 
Travel Board hearing that he had "floaters" in his eyes and 
the veteran is considered competent to diagnose his claimed 
disorder in this instance.  The veteran's wife also commented 
that the veteran has had floaters in his eyes since service.  
However, the medical evidence since service, to include the 
October 2002 VA eye examination report and the VA treatment 
records, contains no reference to floaters in the veteran's 
eyes.  Moreover, the veteran has not reported experiencing 
floaters to any VA eye examiner during the course of this 
appeal.  The Board affords more probative value to this 
evidence than the veteran's March 2008 statement at the 
hearing regarding the question of whether floaters is among 
the veteran's current eye disorders.  Thus, the Board finds 
that the most probative evidence of record does not show that 
the veteran currently suffers from floaters.

In regard to the veteran's currently diagnosed eye disorders, 
the evidence does not show that any are related to active 
military service to include any incident therein.  The 
October 2002 VA eye examiner concluded that the veteran's 
presbyopia and dermatochalasis of both eyes were normal age-
related changes.  While the October 2002 VA eye examiner also 
noted that the veteran's astigmatism of the left eye was very 
mild and may be long-standing, he did not indicate that the 
veteran's astigmatism was in any way related to veteran's 
active military service.  It is additionally noted that there 
is no competent medical opinion of record that links the 
veteran's nevus of the left eye to active service.  

Although the veteran reported at the March 2008 Travel Board 
hearing that a physician had related his current eye disorder 
to service and that the opinion should be in the VA treatment 
records, the evidence does not support the veteran's 
contention as there is no such opinion of record.  It is also 
noted that the veteran was advised that he could give to VA a 
medical opinion regarding the relationship between his 
current disability and an injury, disease, or event in 
service in the May 2002 and July 2002 VCAA notice letters and 
has been given ample opportunity to submit a medical opinion 
favorable to his claim; however, no such opinion has been 
provided.    

Furthermore, for purposes of entitlement to benefits, the law 
provides that refractive error of the eye is a congenital or 
developmental defect and not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9 (2007).  Presbyopia and astigmatism are forms of 
refractive error.  Dorland Illustrated Medical History, 30th 
Edition.  In the absence of superimposed disease or injury, 
service connection may not be established for presbyopia and 
astigmatism as these are not diseases or injuries within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9 (2007).  Thus, VA 
regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  VAOPGCPREC 82-90.  There is no 
indication in the record that the veteran's in-service right 
eye injury created additional disability with respect to the 
veteran's current presbyopia and astigmatism.  Although the 
veteran reported that his presbyopia is worse in his left eye 
than his right due to the in-service eye injury, the service 
treatment records only document a right eye injury, not an 
injury in the left eye.  Moreover, there is no medical 
evidence to support his assertion.  The Board affords more 
probative weight to the medical evidence of record.    
  
The Board recognizes that the veteran repeatedly asserted 
that his current eye disorders are related to active military 
service; however, the veteran lacks the requisite medical 
expertise to render a competent medical opinion regarding the 
cause of his current eye disorders.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Consequently, it is afforded no 
probative value with respect to the medical question of 
whether his current eye disorder is related to active 
military service.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and service connection for an eye disorder is not 
warranted.    

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The appeal of the issue of service connection for bilateral 
hearing loss is dismissed.

Entitlement to service connection for an eye disorder is 
denied.  


REMAND

After careful review of the record, the Board finds that 
additional development is necessary before proceeding to 
evaluate the merits of the veteran's claims for entitlement 
to a higher initial rating for a psychiatric disability and 
service connection for a low back disorder.  

The Board notes that the veteran submitted VA treatment 
records dated from July 2007 to February 2008 pertaining to 
psychiatric treatment at the March 2008 Travel Board hearing.  
The veteran's representative asserted that the treatment 
records indicate an increase in severity of the veteran's 
psychiatric disability since the last examination conducted 
in October 2006 and requested that the veteran be afforded 
with another examination.  The Board notes that an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In light of the veteran's 
recent treatment records which may reflect an increase in 
severity of symptomatology associated with his service-
connected psychiatric disability since the veteran's last VA 
examination, the Board finds that a more contemporaneous VA 
examination to assess the current nature and extent of 
symptomatology associated with his service-connected 
psychiatric disability is warranted in this case.  38 
U.S.C.A. § 5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 
400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Additionally, any outstanding VA treatment records 
from October 2006 to the present should be obtained and 
associated with the claims folder for review in conjunction 
with the examination.  

The Board additionally notes that the veteran contends that 
the rigors of training to include the frequent landings 
following jumps of several feet while in service caused his 
current low back disorder.  The veteran's service treatment 
records document jump-related injury and show that the 
veteran presented with complaints of lower back pain in 
August 1994.  The October 2002 VA chronic fatigue syndrome 
(CFS) examination report also includes an assessment of 
mechanical low back pain with mild degenerative joint 
disease.  However, the October 2002 VA CFS medical examiner 
did not provide a medical opinion regarding whether or not 
the veteran's current low back disorder was related to active 
military service and no competent medical opinion regarding 
the etiology of the veteran's low back disorder is apparent 
in the record.  In light of the foregoing, the Board finds 
that a remand for a medical examination and nexus opinion 
regarding the veteran's low back disorder is warranted.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007). 

Accordingly, the case is REMANDED for the following actions:

1. The RO should obtain all outstanding VA 
treatment records pertaining to any 
treatment the veteran received for 
psychiatric problems from October 2006 to 
the present.  The search should include 
any archived or retired records.  If no 
records are available, please make 
specific note of that fact in the claims 
file.  

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
psychiatric disability.  The examiner must 
conduct a detailed mental status 
examination and address his or her 
findings in the context of the veteran's 
work history.  The examiner should assign 
a Global Assessment of Functioning (GAF) 
score consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  If it is not 
possible to assign a GAF score on the 
basis of the veteran's service-connected 
psychiatric disability alone, the examiner 
is asked to so state.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's service-
connected psychiatric disability and any 
other nonservice-connected psychiatric 
disorders which may be found.  If it is 
medically impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  The veteran should be afforded with an 
appropriate examination to determine the 
identity and etiology of any low back 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available for 
review in connection with the 
examination.  The examiner should state 
whether or not any low back disorder found 
on examination is at least as likely as 
not (i.e., probability of 50 percent) 
etiologically related to the veteran's 
active military service to include any 
symptomatology shown in service.  The 
examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was available 
for review.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.

4.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


